DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the lower assemblies” (lines 1-2 of each of claims 6 and 8), “the upper terminal assemblies” (lines 1-2 of each of claims 7 and 9), “the upper terminal components” (claim 9, line 4), and “the lower terminal components” (claim 8, line 4) lacks of antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101272028A (hereafter ‘028).
Regarding claim 1, ‘028 discloses a method for assembling a terminal (40) of an electrical connector (see Fig. 9), the electrical connector comprising a connector body, (50) a plurality of lower terminal slots (50a) and a plurality of upper terminal slots (50b) corresponding to the plurality of lower terminal slots (50a), the method comprising: providing a lower terminal component (see Fig. 6) and an upper terminal component (similar to the lower component see Fig. 8), the lower terminal component comprising a plurality of lower terminals (40) and a strip (not label) connecting with the plurality of lower terminals, the upper terminal component comprising a plurality of upper terminals (40) and a strip (not label) connecting with the plurality of upper terminals (see Fig 8); 
disposing the lower terminal component in the plurality of lower terminal slots (50a), the plurality of lower terminals being respectively disposed in the corresponding lower terminal slots (see Fig. 8A); and disposing the upper terminal component in the plurality of upper terminal slots (50b), the plurality of upper terminals being respectively disposed in the corresponding upper terminal slots (see Fig. 8).
	Regarding claim 2, ‘028 disclose the step bending the lower terminal component and the upper terminal component are bent to allow the plurality of lower terminals and the plurality of upper terminals to be bent-shaped before inserting them in to the corresponding slots (see Figs. 8).
Regarding claims 3-5, ‘028 disclose after the step of disposing the lower and upper terminal components in the plurality of lower and upper terminal slots, the strip of the lower and upper terminal component is removed (see Figs. 8-9).
	Regarding claims 6-7, ‘028 disclose the number of the lower and upper terminal assemblies is one; the number of the lower and upper terminals of the lower upper terminal component respectively is more than two and is equal to the number of the lower and upper terminal slots (see Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘028 in view of U.S. Patent 7,188,408 to Korsunsky et al.
Regarding claims 8-11, ‘028 disclose the total number of the lower and upper terminals is equal to the number of the lower and upper terminal slots (see Fig. 8) except for the multiple number of the lower and upper terminal assemblies.  Korsunsky et al teach the step of providing the multiple number of the lower and upper terminal assemblies (3/4 see Fig. 1) having plurality of terminals (see Fig. 6) and inserting them into the connector body (2, see Fig. 8) for providing high density connector (see Col. 1, lines 35-37).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of ‘028 by utilizing a plurality of terminal assembly as taught by Korsunsky et al for achieving the electrical requirement as well as providing a higher density connector.
Regarding claim 12, ‘028 disclose the lengths of the lower terminal of the first lower terminal component, the lower terminal of the second lower terminal component, the upper terminal of the first upper terminal component and the upper terminal of the second upper terminal component protruding from the connector body are different (see Fig. 9) and Korsunsky disclose the same features in Fig. 9A-B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art reference cited for the general method of manufacturing an electrical connector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/March 26, 2022 		                                           Primary Examiner, Art Unit 3729